DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 and 16--20 are pending and examined in the instant Officer action.

Withdrawn Rejections
The prior art rejections are withdrawn in view of amendments filed to the instant set of claims on 4 February 2021.
The double patenting rejections are withdrawn in view of the Terminal Disclaimer filed on 4 February 2021.

Terminal Disclaimer
The terminal disclaimer filed on 4 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,910,960 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claims 1-2, 4-8, 12-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [CN 1672631A] in view of Sethi et al. [US PGPUB 2012/0136261 A1].  An English machine translation of this Chinese patent document is cited throughout this Office action.
Claim 1 is drawn to a system comprises a physiological monitor with a display and processor.  The processor determines a start condition for a blood pressure metric of a patient based at least in part on at least one physiological signal.  The processor 
Claim 12 is drawn to similar subject matter as claim 1 with the additional limitation of triggering a process in response to determining that the value meets or crosses the recalibration threshold.
The document of Zhang et al. studies a non-invading blood pressure metering device and method [title].  On the paragraph bridging pages 4-5 of Zhang et al., Zhang et al. teaches using a cuff blood pressure monitor coupled to a non-cuff blood pressure monitor wherein signals are sent to the non-cuff blood pressure to start or calibrate based on electrocardiosignals or photoplethysmoghaphy signals.  This paragraph also teaches that the user is notified of recalibration on the display unit.  The paragraph bridging pages 8-9 of Zhang et al. teaches that one of the checks triggering the calibration of blood pressure device is determining whether the blood pressure value meets a pre-set threshold value or ratio. 
Zhang et al. does not teach updating the recalibration threshold.
The document of Sethi et al. studies systems and methods for calibrating physiological signals with multiple techniques [title].  The abstract of Sethi et al. that one of the physiological signals measured comprises blood pressure signals.  Paragraph 48 

With regard to claims 2 and 13, the abstract of Zhang et al. teach that blood pressure measuring devices are connected to the patient.

With regard to claims 4-6 and 16-17, in the paragraph bridging pages 4-5 of Zhang et al., Zhang et al. teaches using a cuff blood pressure monitor coupled to a non-cuff blood pressure monitor wherein signals are sent to the non-cuff blood pressure to start or calibrate based on electrocardiosignals or pulse period of the photoplethysmoghaphy signals.  This paragraph also teaches that the user is notified of recalibration on the display unit.  

With regard to claims 7-8 and 18, the paragraph bridging pages 8-9 of Zhang et al. teaches the physiological value used to determine whether a threshold is crossed and recalibration is initiated is the value of the blood pressure signal.  Blood pressure measurements continue after the recalibration.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the blood pressure measurements of Zhang et al. by use of updating thresholds in blood pressure calibration of Sethi et al. wherein the motivation would have been that Sethi et al. gives additional mathematical tools to calibrate blood pressure signals.  There would have 

35 U.S.C. 103 Rejection #2:
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claims 1-2, 4-8, 12-13, and 16-18 above, in further view of Dripps et al. [US PGPUB 2013/0079656 A1].
Claims 3 and 14 are further limiting wherein the blood pressure value is based on a morphology metric of a physiological signal.
Zhang et al. and Sethi et al. make obvious physiological and recalibration of blood pressure measurements, as discussed above.
Zhang et al. and Sethi et al. do not teach morphological values of signals.
The document of Dripps et al. studies systems and method for determining respiration information from a photoplethysmograph [title].  Paragraph 84 of Dripps et al. teaches incorporating morphology measures into PPG measures and blood pressure measures.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the blood pressure measurement calibration techniques of Zhang et al. and Sethi et al. by use of the morphology parameters of Dripps et al. wherein the motivation would have been that morphology parameters are additional physiological characteristics used to characterize blood pressure signals [paragraph 84 of Dripps et al.].  There would have been a reasonable expectation of success in combining Zhang et al., Sethi et al., and Dripps et 

35 U.S.C. 103 Rejection #3:
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Sethi et al. as applied to claims 1-2, 4-8, 12-13, and 16-18 above, in further view of Friedman et al. [US Patent 5,253,645].
Claims 11 and 20 are further limiting comprising indicating proximity by at least generating aural cues.
Zhang et al. and Sethi et al. make obvious physiological and recalibration of blood pressure measurements, as discussed above.
Zhang et al. and Sethi et al. do not teach aural cues.
The title and abstract of Friedman et al. teach general alarms when blood pressure is either below a minimum value or higher than a maximum value.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the blood pressure measurement and calibration techniques of Zhang et al. and Sethi et al. by use of the alarms of Friedman et al. wherein the motivation would have been that alarms are additional computerized characteristics used to characterize blood pressure signals [abstract of Friedman et al.].  There would have been a reasonable expectation of success in combining Zhang et al., Sethi et al., and Friedman et al. because all three studies analogously pertain to blood pressure signal manipulations.

Response to Arguments
Applicant argues that the amendments overcome the prior art rejections.  The prior art of Sethi et al. has been added to address the amended limitations of the claims.

Related Prior Art
The prior art document of Hete et al. [US PGPUB 2008/0167564; on IDS] studies recalibrating physiological parameters based on a metric meeting or exceeding a threshold [paragraphs 54 and 63-65 and Figure 4].  Hete et al. does not explicitly apply the technique to blood pressure measurements.

Allowable Subject Matter
Claims 9-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the manipulation of bar graphs in relation to proximity to blood pressure thresholds as recited in the claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the 

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        7 March 2021